UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (date of earliest event reported): December 28, 2011 American Oriental Bioengineering, Inc. (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 001-32569 84-0605867 (Commission File Number) (IRS Employer Identification No.) 1 Liangshuihe First Ave, Beijing E-Town Economic and Technology Development Area, E-Town, Beijing, 100176, People’s Republic of China (Address of principal executive offices and zip code) 86-10-5982-2039 (Registrant’s telephone number including area code) (Registrant’s former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On December 28, 2011, American Oriental Bioengineering, Inc. (the “Company”) held its annual meeting of stockholders (“Annual Meeting”) to vote on the following matters: 1.Election of Directors All of the following seven nominees were elected to the Company’s Board of Directors, in accordance with the voting results listed below, to serve for a term of one year, until the next Annual Meeting and until their successors have been duly elected and have qualified. Directors For Votes Withheld Broker Non-Votes Tony Liu Jun Min Yanchun Li Cosimo J. Patti Xianmin Wang Lawrence S. Wizel Baiqing Zhang 2.Ratification of the Company’s Independent Auditors The stockholders of the Company ratified the appointment of Ernst & Young Hua Ming as independent auditors to audit the financial statements of the Company for the fiscal year ending December 31, 2011, in accordance with the voting results listed below. For Votes Against Abstain 2 3.Stockholders passed an advisory vote to approve the compensation paid to the Company’s named executive officers. Votes For VotesAgainst Abstain Broker Non-Votes 4.Stockholders passed an advisory vote directing the Company to seek an advisory vote on the compensation of the Company’s named executive officers each year. Every One Year Every Two Years Every Three Years Abstain 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN ORIENTAL BIOENGINEERING, INC. Dated: December 30, 2011 By:/s/ Tony Liu Name: Tony Liu Title: Chairman and Chief Executive Officer 4
